Citation Nr: 1432121	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  13-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely appeal for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In May 2010, the RO denied the appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The RO issued a Statement of the Case (SOC) in July 2011, and the Veteran filed his VA Form 9 substantive appeal in November 2011.  

The appellant was afforded a Board hearing before the undersigned Veterans Law Judge in January 2014.  The appellant was given the opportunity to address the timeliness of his substantitve appeal and the Veteran's Law Judge as a side note also addressed whether he had qualifying service for VA benefits.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The January 2014 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was notified in May 2010 of the RO's decision to deny his claim of a one-time payment from the Filipino Veterans Equity Compensation Fund.

2. The Veteran filed a notice of disagreement (NOD) in September 2010.  

3. A SOC was issued in July 2011.  

3. A substantive appeal was received by the RO in November 2011.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal regarding entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R.§§ 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The timeliness and adequacy of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Regardless of the VCAA's inapplicability in the instant case, the undersigned during the January 2014 Board hearing discussed with the appellant the issue of whether he filed a timely appeal for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund and, as a side note, whether he had qualifying service for VA benefits.  The undersigned also addressed the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  The Veteran submitted additional evidence and a waiver for initial RO review.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In order for the Board to have jurisdiction to review a RO denial, there must be a timely substantive appeal.  A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.101(d).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d). The Board notes that the issue of timeliness of appeal was addressed by the AOJ; the issue was never waived.

In May 2010 the Veteran was notified of the RO's decision to deny his claim of a one-time payment from the Filipino Veterans Equity Compensation Fund.  The Veteran filed a NOD in September 2010.  A Statement of the Case was issued in July 2011.  A substantive appeal (VA Form 9), dated on November 2, 2011 was received by the RO on November 21, 2011, which is more than one year after the Veteran was notified of the RO's decision in May 2010, and more than 60 days after the SOC was mailed in July 2011.  

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals ", or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the arguments should be related to specific items in the SOC and any prior supplemental SOCs.  Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in determination, or determinations, being appealed.  Id. 

The Veteran had until September 14, 2011 (60 days from the date of SOC) to file a substantive appeal with the issue addressed in the September 2011 SOC; however, the Board finds that the Veteran did not submit any documents during the relevant time period that would constitute a substantive appeal.  While a statement was received from the Veteran in September 2011, it cannot be construed as a substantive appeal as the Veteran did not present specific arguments relating to errors of fact or law that the RO made in denying him his one-time payment from the Filipino Veterans Equity Compensation Fund nor did he make reference to the July 2011 SOC.  Instead, he discussed his pension benefits and a lump sum of money that the former President of the Philippines granted to every Filipino Veteran.  Further, the Veteran does not contend that the September 2011 statement was his substantive appeal.  Even if it were an attempt at a substantive appeal, the document received September 20 would not be timely.

Instead, in a statement in March 2012, the Veteran explained that he was not able to file an appeal prior to November 2011 due to his ill health.  In September 2013, he stated that he was not able to file a timely appeal because the RO decision was delivered to his local store and the store clerk did not promptly give it to him.  In January 2014, the Veteran testified that he lives in a remote location and the postman was late in delivering the mail.  The Board finds that the Veteran statements are not credible as he presented various conflicting reports as to why his appeal was not timely.  In determining whether the Veteran's statements are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, the Veteran's statements regarding his delay in filing a timely appeal are not consistent.

As an aside, the Board notes that the RO initially denied the Veteran's claim to a one-time payment from the Filipino Veterans Equity Compensation Fund based on the certification from the National Personnel Records Center (NPRC).  See 38 C.F.R. § § 3.40, 3.203; April 2010 NPRC certification.  In March 2014 the RO presented additional documents to the NPRC and again requested that the NPRC confirm whether the Veteran had qualifying service for a one-time payment from the Filipino Veterans Equity Compensation Fund.  In May 2014, the NPRC replied that the Veteran's service could not be verified based on the evidence of record and requested that the RO furnish AGO PA Form 23 from TAG-PA.  Subsequently that same month the RO sent a letter to the Veteran requesting that that he submit a certified copy of his Affidavit for Philippine Army Personnel, Form 23 Processing Affidavit preferably within 30 days.  The RO advised the Veteran that he had one year to provide the document.  To date, the Veteran has not replied.  Nevertheless, the underlying issue of entitlement for a one-time payment from the Filipino Veterans Equity Compensation Fund is not before the Board as the Veteran did not file a timely appeal nor did VA waive any objection to the timeliness of a substantive appeal by taking actions that would lead the appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009). 


Based on the evidence discussed above, the Board must find that no documentation was received from the Veteran that could constitute a timely substantive appeal.  Accordingly, the Board concludes that a timely substantive appeal of the May 2010 RO decision was not received. Therefore, the Board must find that the Veteran did not perfect a timely appeal, and this appeal must be dismissed.


ORDER

As a substantive appeal in regards to a one-time payment from the Filipino Veterans Equity Compensation Fund was not timely filed, the appeal is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


